Beck, J.
1. In a suit against an indorser on a bill of exchange, which had been discounted for him by W. J. West & Co., evidence that said West & Co. “were in the money-lending business, discounting notes, bills, etc.,” but did not receive deposits; that, “they had out a sign ‘W. J. West & Co., Bankers,’ and advertised as bankers, but were not chartered,” and that “the company was composed of W. J. West alone,” there being no evidence that said West & Co. performed any of the other functions of a bank than that indicated above, fails to show that West & Co. were a bank or banker’s office, within the meaning of the Civil Code, § 3688, which provides that “it shall not be necessai'y to protest in order to bind indorsers, except in the following cases, to wit: 1. When a paper is made payable on its face at a bank or banker’s office. 2. When it is discounted at a bank or banker’s office. 3. When it is left at a, bank or banker’s office for collection.” Way v. Butterworth, 106 Mass. 75; 108 Mass. 509; People v. Brewster, 4 Wend. (N. Y.) 498.

Judgment affirmed.


All the Justices concur, except Fish, O J., absent.